Citation Nr: 1329270	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  99-21 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
manifested as a skin rash associated with tinea infection 
and/or dermatitis. 

2.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to July 
1970, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In November 2005 and April 
2011, the Board remanded the case to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for further 
development and adjudicative action.  

By rating decision in September 2012, the AMC granted 
service connection for abnormal sperm parameters and 
infertility.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that an award of 
service connection for a particular disability constitutes a 
full award of benefits on the appeal initiated by the 
veteran's notice of disagreement on such issue.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, the 
matter of entitlement to service connection for abnormal 
sperm parameters and infertility is not before the Board.  

In addition to the paper claims file, there is a Virtual VA 
(VVA) electronic claims file associated with the Veteran's 
claims.  The documents in the VVA file are either 
duplicative of the evidence in the paper claims file or are 
irrelevant to the issues on appeal.  In this regard, the 
documents in the VVA file include VA treatment records dated 
from March 2010 to November 2012 that were not reviewed by 
the RO.  This evidence is not accompanied by a waiver of RO 
consideration, permitting the Board to consider such records 
in the first instance.  However, the Board notes that the VA 
treatment records (some of which note current findings of 
back disorder but offer no nexus opinion) address a matter 
not in dispute, and are not pertinent to the remaining 
question in this matter.  As will be discussed below, 
current back disability has already been established; 
therefore, the evidence does not have to be referred to the 
RO for review. See 38 C.F.R. § 20.1304(c) (2012). 


FINDINGS OF FACT

1.  A skin disability, manifested as a skin rash associated 
with tinea infection and/or dermatitis, is likely related to 
the skin rash documented in service.

2.  A back disorder was not present during service; 
arthritis of the back was not manifested within one year 
after service, and any current back disorder is not 
etiologically related to service, to include one complaint 
of backache noted therein.


CONCLUSIONS OF LAW

1.  A skin disability manifested as a skin rash associated 
with tinea infection and/or dermatitis, was incurred in or 
as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A back disorder was not incurred in or aggravated by 
active military service and service incurrence or 
aggravation of arthritis of the back may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

With respect to the skin disability issue, as this decision 
is fully favorable, any failure to meet the duties to notify 
and assist are of no consequence.  Concerning the issue of 
entitlement to service connection for a back disability, 
which is denied herein, please be advised that the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 &Supp. 2012), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2012), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claim decided herein, the record reflects that 
the Veteran was mailed a letter in August 2002, advising him 
of what the evidence must show and the respective duties of 
VA and the claimant in obtaining evidence.  In March 2009, 
he was mailed the appropriate notice with respect to the 
disability-rating and effective-date elements of the claim.  
Although the Veteran was not provided complete notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim). 

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claim.  In this 
regard, the Board notes that all available service treatment 
records (STRs), service personnel records and post-service 
treatment records were obtained.  Neither the Veteran nor 
his representative has identified any outstanding, available 
evidence that could be obtained to substantiate the claim; 
the Board is also unaware of any such evidence.  As directed 
by the April 2011 Board remand, a VA examination was 
provided in June 2011 so as to ascertain the etiology of any 
currently-diagnosed back disability.  The examination 
included the requested opinion and the examiner reviewed the 
claims file in conjunction with the examination.  
Accordingly, the Board finds that there has been substantial 
compliance with its remand directives for this issue.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Accordingly, 
the Board concludes that VA has complied with its duty to 
assist the Veteran. 

VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304. 

Where a veteran served ninety days or more during a period 
of war or during peacetime service after December 31, 1946, 
and arthritis becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Federal Circuit has clarified that 
lay evidence can be competent and sufficient to establish a 
diagnosis or etiology when (1) a lay person is competent to 
identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although there is an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, 
the Board will summarize the relevant evidence where 
appropriate and the analysis below will focus specifically 
on what the evidence shows, or fails to show, as to the 
claim.




A. Skin Disability

The STRs dated from 1966 to 1970 show that the Veteran was 
treated in service for skin complaints on several occasions, 
with findings of tinea versicolor (December 1966), tinea 
corporis (June 1967), and a dry scaly rash on the elbow 
(December 1967).  The Veteran has long maintained that he 
has had ongoing skin problems since service.  

In November 2005 and April 2011, the Board remanded the 
Veteran's claim to obtain a medical examination and opinion 
to determine the nature, extent, and etiology, of the 
claimed skins disability, and whether it is at least as 
likely as not (i.e., probability of at least 50 percent) 
that any diagnosed skin disability is related to the 
Veteran's military service, to include his exposure to 
herbicides therein. 

A July 2011 VA examination report notes diagnoses of tinea 
versicolor and eczematous dermatitis of the scrotum.  The 
examiner opined that these skin disabilities are not related 
to herbicide exposure according to present medical 
literature and knowledge.  The examiner, unfortunately, did 
not provide an opinion as to whether the Veteran's skin 
disabilities are otherwise related to his active duty 
service, to include the treatment for skin disabilities 
noted in the STRs.  

For the reasons set forth below, the Board finds that the 
Veteran shall be afforded reasonable doubt in his favor and 
that service connection for a skin disability, manifested as 
a skin rash associated with tinea infection and/or 
dermatitis, is warranted.  In this case we have evidence 
that the Veteran currently suffers from skin rash or lesions 
on his body similar to the dermatological symptoms 
documented in service.  The Veteran is competent to attest 
that these dermatological symptoms have persisted since 
service to the extent he can observe a sense them through 
his own experience.  See Jandreau, Buchanan and Davidson, 
Supra.  The Board finds no reason to doubt the Veteran's 
credibility on the assertion that these same symptoms have 
persisted since service.  This is precisely why the Board 
has attempted several times to obtain an adequate medical 
opinion to discern whether any current dermatological 
symptoms are related to the documented in-service symptoms.

The evidence of record shows in-service symptoms of tinea 
infection of the skin and a scaly rash consistent with 
dermatitis.  The post-service medical evidence reveals 
current tinea infection and dermatitis.  The evidence of 
record also consists of the Veteran's competent and credible 
assertions that the current dermatological symptoms are the 
same as in-service and have persisted since.  In view of 
significant evidence already in the Veteran's favor, coupled 
with the repeated failure of VA to adhere conscientiously to 
the duty assist the Veteran in this issue by providing an 
adequate examination and opinion, the Board finds that 
reasonable doubt shall be afforded to the Veteran.  
Therefore, service connection for a skin disability, 
manifested as a skin rash associated with tinea infection 
and/or dermatitis is warranted.

B. Back disability

The STRs show that the Veteran was hospitalized at a private 
facility in November 1969 after receiving blunt trauma to 
the chest and a hairline fracture of the left shoulder in an 
automobile accident earlier that month.  It was noted on 
orthopedic consultation that the Veteran had a steering 
wheel injury to the chest.  In February 1970, the Veteran 
complained of a backache secondary to an old injury.  No 
objective findings pertinent to the back were noted at that 
time.  A May 1970 Physical Evaluation Board examination 
report notes that clinical evaluation of the spine was 
normal.  

Following service, the Veteran underwent a VA examinations 
in January 1971 and September 1978.  He made various 
complaints, but made no mention of any back problems.  No 
back disability was noted on either examination.

During VA psychiatric hospitalization from May to June 1984, 
the Veteran complained of upper back pain.



September 1998 VA X-ray studies of the lumbosacral spine 
noted findings of moderate degenerative lumbar spondylosis.

VA outpatient treatment records dated from February 2000 to 
June 2000 note the Veteran's complaints of back pain with 
radiation to the lower extremities.  In February 2000, the 
Veteran reported that he had experienced the back pain for 
several months.  Private imaging studies obtained in June 
2000 note findings of degenerative changes of the lumbar 
spine.  During an August 2000 VA Aid and Attendance 
examination, the Veteran reported having chronic low back 
pain for one year.

An April 2002 VA MRI study revealed lumbar disc herniation. 

In an April 2005 statement, the Veteran maintained that he 
injured his back in combat.

A June 2011 VA examination report notes the Veteran's 
history of an automobile accident in 1969.  However, when 
asked, he stated that his back pain did not begin until 
1990.  After examining the Veteran and reviewing the claims 
file, the examiner noted the diagnosis of degenerative disc 
disease of the lower thoracic and lumbar spine.  The 
examiner opined that the Veteran's back disability it is not 
likely secondary to military service.  In this regard, the 
examiner noted that the claims file is silent for treatment 
for any back injury in service (noting that there is a 
progress note from 1970 with complaints of backache with no 
further explanation).  Moreover, there is no entry or 
treatment in subsequent service treatment records for back 
problems.  Nor is there any evidence of back disability in 
the first year after the Veteran's release from active duty.  
The examiner noted that the Physical Evaluation Board 
examination report from 1970 and the VA examination report 
shortly after service both reported findings of a normal 
spine.  

Additional evidence of record includes lay statements 
received from the Veteran from 2000 to 2009, and from his 
friends in 2009, which essentially state that the Veteran 
injured his back in an in-service car accident, and has 
experienced back pain since that time. 

Upon review of the evidence, the Board notes that although 
the Veteran complained of  back pain on one occasion in 
service, he was never diagnosed with a back disability 
during service (to include on examination just prior to 
separation in 1970).  In addition, there is no post-service 
medical evidence of any diagnosed back disability until 
1998, nearly 30 years after the Veteran's discharge.  Such a 
long interval of time between service separation and the 
earliest documentation of the disease is, of itself, a 
factor weighing against a finding of service connection.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Regarding the etiology of his recent back disability, the 
June 2011 VA medical opinion is clearly against the 
Veteran's claim.  The VA physician opined that the Veteran's 
current back disability is not related to his military 
service, to include his single complaint of back pain noted 
therein.  There is no competent (medical) opinion of record 
to the contrary. 

The Board has also considered the lay statements to the 
effect that the Veteran's current back disability was 
incurred as a result of his in-service automobile accident, 
or as a result of in-service combat.  In relevant part, 38 
U.S.C. § 1154(a) requires that VA give "due consideration" 
to "all pertinent medical and lay evidence" in evaluating a 
claim for disability benefits.  Here, as laypersons, the 
Veteran and his friends are not competent to provide a 
probative opinion regarding the etiology of the claimed back 
disability.  Here, the question of causation extends beyond 
an immediately observable cause-and-effect relationship and, 
as such, laypersons are not competent to address the 
existence of a current disability related to service.  
Nothing in the record demonstrates that the Veteran or his 
friends received any special training or acquired any 
medical expertise in evaluating orthopedic disabilities.  
See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  
Accordingly, this lay evidence does not constitute competent 
medical evidence and lacks probative value.

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the 
Veteran's claim, that doctrine does not apply.


ORDER

Service connection for a skin disability, manifested as a 
skin rash associated with tinea infection and/or dermatitis, 
is granted.

Service connection for a back disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


